DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 26, 2022 is acknowledged. Claims 1-12 remain pending*. Applicant amended claims 1-3, 8, 10 and 11 to obviate the objections and claim rejections set forth in the previous Office action. 
*During an interview conducted on July 5, 2022 with Todd Fitzsimmons, Applicant confirmed the intent to cancel claims 14-20 in accordance with Applicant’s remarks accompanying the amendment. Consequently, claims 14-20 are considered canceled despite the “withdrawn” status indicated on the claims sheet, and they have been officially canceled via the examiner’s amendment set forth below.  
Priority
As indicated in the previous Office action, the disclosure of prior-filed applications 62/838,683, 62/830,389, 62/714,650 and 62/685,275 does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for claims 1-12 of this application. The disclosure of the prior-filed applications are devoid of disclosure directed to the calculations recited in the claims of the instant application. Consequently, claims 1-12 will not be afforded benefit to said prior-filed applications.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Fitzsimmons on July 5, 2022.
The application has been amended as follows: 

Amend Claim 1, line 11 as follows: “of said Hexadecenoylcarnitine and said Phosphatidylcholine, as quantified and normalized, to at”

Amend Claim 2, line 2 as follows: “Phosphatidylcholine” 

Claim 3 (Canceled)

Claim 5 (Currently Amended) The method of claim 1, further comprising the steps of quantifying Glutaconylcarnitine and normalizing data values obtained in the quantification of Glutaconylcarnitine, where a denominator of said first ratio is said Phosphatidylcholine to Glutaconylcarnitine, as quantified and normalized.  

Claim 6 (Currently Amended) The method of claim [3]2, further comprising the steps of quantifying Glutaconylcarnitine and normalizing data values obtained in the quantification of Glutaconylcarnitine, where a denominator of said first ratio is said Phosphatidylcholine with diacyl residue sum C34:2 to Glutaconylcarnitine, as quantified and normalized.  

Claim 7 (Currently Amended) The method of claim 1, further comprising the steps of quantifying at least one of Sphingomyelin and Hydroxysphingomyelin and normalizing data values obtained in the quantification of said at least one of Sphingomyelin and Hydroxysphingomyelin, where a numerator of said first ratio is [said ]one of said Sphingomyelin and Hydroxysphingomyelin to Hexadecenoylcarnitine, as quantified and normalized.

Claim 8 (Currently Amended) The method of claim 1, further comprising the steps of quantifying at least one of Sphingomyelin with acyl residue sum C20:1, Glutaconylcarnitine, Hydroxysphingomyelin with acyl residue sum C14:1, and Hydroxysphingomyelin with acyl residue sum C16:1, and normalizing data values obtained in the quantification of said at least one of Sphingomyelin with acyl residue sum C20:1, Glutaconylcarnitine, Hydroxysphingomyelin with acyl residue sum C14:1, and Hydroxysphingomyelin with acyl residue sum C16:1, where a numerator of said first ratio is [said ]one of said Sphingomyelin with acyl residue sum C20:1, Glutaconylcarnitine, Hydroxysphingomyelin with acyl residue sum C14:1, and Hydroxysphingomyelin with acyl residue sum C16:1 to Hexadecenoylcarnitine, as quantified and normalized.  

Claim 9 (Currently Amended) The method of Claim 1, wherein said step of normalizing data values obtained in the quantification of at least said Hexadecenoylcarnitine and said Phosphatidylcholine further comprises using at least a log-transformation to normalize said data values obtained in the quantification of at least said Hexadecenoylcarnitine and said Phosphatidylcholine.

Claims 14-20 (Canceled)

Reasons for Allowance
Claims 1, 2 and 4-12 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Farshidfar et al. “A Quantitative Multimodal Metabolomic Assay for Colorectal Cancer” disclose a method of diagnosing colorectal cancer by quantifying various biomarkers in a patient’s blood (see title and abstract), including hexadecenoylcarnitine and phosphatidylcholine (see table 2). 
 However, Farshidfar et al. do not disclose or suggest a method in which a ratio involving hexadecenoylcarnitine and phosphatidylcholine is used to diagnose colon cancer, as recited in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796